DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metal formation on the top surface of the semiconductor layer in plan view, as claimed in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 28-30 recites “the formation is present in a region … the formation (i) covering a portion of the upper surface of the semiconductor layer in the plan view”.  There is no support in the applicant’s disclosure for the formation (referring to a metal formation left behind by redeposition from the etching process) actually being on an upper surface of the semiconductor layer in the final structure of the device.  The figures in which this final structure is shown must be figure 1 and 2, since these are the only figures in the applicant’s disclosure that show the transistors which are required and figure 2 is the only plan view.  These figures do not show any portion of the semiconductor layer 32/33 (they may show portions of 34, but 34 is an oxide insulating layer and not a semiconductor), and certainly do not show any of the metal formation (visible as 65/66 in for example figure 9, but not shown at all in figures 1 and 2).  The specification only states that metal may be present (see applicant’s specification, page 14, line 12), never that it will be present.  Since there is not support for this limitation, the limitation is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 24 recites “the plan view of the semiconductor device” and such a plan view has not been claimed.  Line 15 recites “a plan view of the semiconductor layer” and it is not clear if this is intended to be the same plan view or not.  For the purposes of examination, the examiner will interpret the limitation as “the plan view of the semiconductor layer”.  Lines 28-30 recites “the formation is present in a region … the formation (i) covering a portion of the upper surface of the semiconductor layer in the plan view”.  Since there is not support for this in the applicant’s disclosure, it is not clear what this limitation is intended to mean.  Line 30 recites “covering a portion of the upper surface of the semiconductor layer”.  It is not clear from this limitation if this is the same portion.  For the purposes of examination, the examiner will interpret the limitation as “covering the portion of the upper surface of the semiconductor layer”.  Lines 32-34 recite “having, in a portion that does not overlap the semiconductor layer in the plan view of the semiconductor layer, a protrusion that protrudes upwards than the portion that overlaps the semiconductor layer”.  It is not clear, from this limitation, what any of the portions are portion of.  It is not clear what “protrudes upwards than the portion” is intended to mean.  For the purposes of examination, the examiner will interpret the limitation as “having a protrusion that protrudes upwards”.  These issues render the claim indefinite.
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAMIKAWA (US 20200295128) in view of KOJIMA (US 20210074844) and ABURAKAWA (US 20200135406).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses a semiconductor device that is a chip-size-package-type semiconductor device that is facedown mountable, the semiconductor device comprising: 
a semiconductor layer (semiconductor layer 10, see fig 8, para 22) that includes: 
a semiconductor substrate (fig 8, 17, para 24) that contains an impurity of a first conductivity type (17 is an n+ region, see fig 8); and 
a low-concentration impurity layer (n- layer 11, see fig 8, para 22) in contact with an upper surface of the semiconductor substrate (11 is in direct contact with an upper surface of 17, see fig 8), the low-concentration impurity layer containing an impurity of the first conductivity type having a concentration lower than a concentration of the impurity of the semiconductor substrate (11 is n- and 17 is n+, see fig 8 and para 22); 
a metal layer (Al layer 21, see fig 8, para 43) in contact with an entirety of an undersurface of the semiconductor substrate (21 is in direct contact with an entire bottom surface of 17, see fig 8),
a first vertical metal-oxide semiconductor (MOS) transistor in a first region of the semiconductor layer (transistor formed by left gate electrode 40 in the left half of 10, see fig 8, para 72); 
a second vertical MOS transistor in a second region of the semiconductor layer (transistor formed by right gate 40 in the right half of 10, see fig 8, para 72), the second region being adjacent to the first region in a plan view of the semiconductor layer (the left and right gates 40 are close to each other on the top surface of 10, see fig 8); and 
a protective layer (sealing layer 31, see fig 8, 31, para 20 and 45) covering at least a portion of an upper surface of the semiconductor layer (31 covers portions of the upper surface of 11, see fig 8), 
wherein the semiconductor substrate functions as a common drain region for the first vertical MOS transistor and the second vertical MOS transistor (17 functions as a drain region for all transistors, see fig 8),
in the plan view of the semiconductor device, an area occupancy of a formation that contains metal included in the metal layer is at most 5% in a 10 um square region located at least 13 um inward from an outer edge of the semiconductor device, the 10 um square region being included in the upper surface of the semiconductor layer (a 10 microns square region on the top surface of 11 located between 23 and 22 does not have Al layers 23 and 22 on it will have a 0% occupancy of the metal, which is less than 5%, see fig 8 and fig 1), and
in the plan view of the semiconductor layer, the formation is present in a region that extends at most 13 microns inward from the outer edge of the semiconductor device (Al layer 23 is present in a region along an outer rim of the top surface of 11, see fig 8 and fig 1), the formation (i) covering a portion of the upper surface of the semiconductor layer in the plan view of the semiconductor layer (23 covers a portion of the upper surface of 11, see fig 8 and 1), (ii) having at least a portion that overlaps the semiconductor layer in the plan view of the semiconductor layer (23 overlaps with a portion of 11 along a vertical axis, see figs 1 and 8), (iii) having, in a portion that does not overlap the semiconductor layer in the plan view of the semiconductor layer, a protrusion that protrudes upwards than the portion that overlaps the semiconductor layer (there is a portion of 23 that does not overlap 10 along a horizontal axis that protrudes upwards in fig 8), and (iv) physically connected to the metal layer (23 is physically connected to 21 by 10, see fig 8).
MINAMIKAWA fails to explicitly disclose a device wherein the metal layer having a thickness of at least 10 um;
a side surface of the metal layer includes roughness that forms vertical stripes extending in a vertical direction that is a direction perpendicular to the metal layer, the roughness having a maximum height of profile greater than 1.0 um, the maximum height of profile being measured in a lateral direction.
KOJIMA discloses a device wherein the metal layer having a thickness of at least 10 um (the metal layer 20, see fig 1, para 24, can have a thickness of at least "several dozen micrometers", see para 26).
ABURAKAWA discloses a device wherein a side surface of the metal layer includes roughness that forms vertical stripes extending in a vertical direction that is a direction perpendicular to the metal layer, the roughness having a maximum height of profile greater than 1.0 um, the maximum height of profile being measured in a lateral direction (an etched Ni surface can be made that has at least some stripes in a vertical direction and has a roughness of at least 1.1 microns in the direction perpendicular to the surface of the metal, see fig 11, para 94).
MINAMIKAWA, KOJIMA and ABURAKAWA are analogous art because they both are directed towards vertical transistor semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the device layer thickness of KOJIMA and the metal surface roughness of ABURAKAWA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the device layer thickness of KOJIMA and the metal surface roughness of ABURAKAWA in order so that the metal layer can be protected (see KOJIMA para 59) and to make a device with excellent head dissipation (see ABURAKAWA para 22).
Additionally, parameters such as the thickness of layers, the roughness of layers and the area of metal parts in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness, roughness, or size of metal portions in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Regarding claim 2, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
MINAMIKAWA further discloses a device, 
wherein in the plan view of the semiconductor device, a distance between the outer edge of the semiconductor device and an outer edge of an uppermost surface of the semiconductor layer is shorter than 14 um (the left and right surfaces of 10 are coplanar with the left and right surfaces of the device, see fig 8, so the distance will be zero), and 
in the plan view of the semiconductor device, the area occupancy of the formation is at most 5% in a 10 um square region located at least 5 um inward from the outer edge of the semiconductor device, the 10 um square region being included in the upper surface of the semiconductor layer (a 10 microns square region on the top surface of 11 located between 23 and 22 does not have Al layers 23 and 22 on it will have a 0% occupancy of the metal, which is less than 5%, see fig 8 and fig 1).
Regarding claim 5, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
MINAMIKAWA further discloses a device, wherein in the plan view of the semiconductor layer, in the upper surface of the semiconductor device, a region at least 8 um and at most 13 um apart from the outer edge of the semiconductor device includes a 5 um square region in which the area occupancy of the formation is at most 5% (a microns square region on the top surface of 11 located between 23 and 22 does not have Al layers 23 and 22 on it will have a 0% occupancy of the metal, which is less than 5%, see fig 8 and fig 1).
Additionally, size and spacing of metal parts in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness, roughness, or size of metal portions in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Regarding claim 13, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses the semiconductor device according to claim 1.
MINAMIKAWA fails to explicitly disclose a device, wherein the maximum height of profile of the roughness measured in the lateral direction is at most a maximum height of profile of roughness on an undersurface of the metal layer measured in a direction parallel to the undersurface of the metal layer.
ABURAKAWA discloses a device, wherein the maximum height of profile of the roughness measured in the lateral direction is at most a maximum height of profile of roughness on an undersurface of the metal layer measured in a direction parallel to the undersurface of the metal layer (an etched Ni surface can be made that has at least some stripes in a direction and has a roughness of at least 1.1 microns in the direction perpendicular to the surface of the metal, see fig 11, para 94).
MINAMIKAWA, KOJIMA and ABURAKAWA are analogous art because they both are directed towards vertical transistor semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the device layer thickness of KOJIMA and the metal surface roughness of ABURAKAWA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the device layer thickness of KOJIMA and the metal surface roughness of ABURAKAWA in order so that the metal layer can be protected (see KOJIMA para 59) and to make a device with excellent head dissipation (see ABURAKAWA para 22).
Additionally, parameters such as the thickness of layers, the roughness of layers and the area of metal parts in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness, roughness, or size of metal portions in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Regarding claim 14, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
MINAMIKAWA further discloses a device, wherein Hp/Ls < 1, where Hp denotes a height from an uppermost surface of the semiconductor layer to an uppermost surface of the protective layer, and Ls denotes a length from an outer edge of an uppermost surface of the semiconductor layer to an outer edge of a lowermost surface of the protective layer in the plan view of the semiconductor device (the distance between the edge of 11 and 31 can be larger than the thickness of 31, see figs 1 and 8).
Additionally, parameters such as the size or spacing of insulating layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size or spacing of insulating layers in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Claim(s) 3-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAMIKAWA (US 20200295128), KOJIMA (US 20210074844) and ABURAKAWA (US 20200135406) in view of FUJI (US 20210069926).
Regarding claim 3, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses the semiconductor device according to claim 1.
MINAMIKAWA fails to explicitly disclose a device, 
wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer, in the plan view of the semiconductor layer, and 
the area occupancy of the formation is at most 5% in a 10 micron square region above a highest position of the formation, the 10 micron square region being included in a surface of the curved step portion, the formation being physically connected to the metal layer.
FUJI discloses a device, wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer (the side surface of 1 includes a curved step 15, see fig 5D, para 183), in the plan view of the semiconductor layer, and 
the area occupancy of the formation is at most 5% in a 10 um square region above a highest position of the formation, the 10 um square region being included in a surface of the curved step portion (the metal formation 38 and 36 are not present in the curved step portion 41, so the occupancy will be 0%, see fig 19), the formation being physically connected to the metal layer (metal layer 36 is connected to 38 by 22, see fig 19).
MINAMIKAWA and FUJI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the curved step corner of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the curved step corner of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the size or spacing of metal layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size or spacing of metal layers in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Regarding claim 4, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses the semiconductor device according to claim 1.
MINAMIKAWA fails to explicitly disclose a device, 
wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer, in the plan view of the semiconductor layer, and
 in the plan view of the semiconductor device, a distance between the outer edge of the semiconductor device and an outer edge of an uppermost surface of the semiconductor layer is at least 14 um.
FUJI discloses a device, wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer (the side surface of 1 includes a curved step 15, see fig 5D, para 183), in the plan view of the semiconductor layer, and
 in the plan view of the semiconductor device, a distance between the outer edge of the semiconductor device and an outer edge of an uppermost surface of the semiconductor layer is at least 14 um (there can be a distance between the lateral edges of 31 and lateral edges of the uppermost surface of 32, see fig 37 and 42).
MINAMIKAWA and FUJI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the curved step corner of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the curved step corner of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the size or spacing of metal layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size or spacing of metal layers in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses the semiconductor device according to claim 1.
MINAMIKAWA fails to explicitly disclose a device, 
wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer, in the plan view of the semiconductor layer, and 
in a surface of the curved step portion, a region at a height of at least 5 um and at most 10 um above the outer edge of the semiconductor layer in the plan view of the semiconductor layer includes a 5 um square region in which the area occupancy of the formation is at most 5%.
FUJI discloses a device, wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer (the side surface of 1 includes a curved step 15, see fig 5D, para 183), in the plan view of the semiconductor layer, and 
in a surface of the curved step portion, a region at a height of at least 5 um and at most 10 um above the outer edge of the semiconductor layer in the plan view of the semiconductor layer includes a 5 um square region in which the area occupancy of the formation is at most 5% (the metal formation 38 and 36 are not present in the curved step portion 41, so the occupancy will be 0%, see fig 19).
MINAMIKAWA and FUJI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the curved step corner of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the curved step corner of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the size or spacing of metal layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size or spacing of metal layers in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Regarding claim 9, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses the semiconductor device according to claim 1.
MINAMIKAWA fails to explicitly disclose a device, wherein a mass concentration of carbon atoms on an uppermost surface of the semiconductor device out of surfaces of the semiconductor device is lower than 18%.
FUJI discloses a device, wherein a mass concentration of carbon atoms on an uppermost surface of the semiconductor device out of surfaces of the semiconductor device is lower than 18% (the carbon concentration of A which forms the top surface of the device 1 shown as LC is less than the carbon concentration of portion B which is part of 11 on the side surface, see fig 6-7, para 184-186).
MINAMIKAWA and FUJI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the curved step corner of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the curved step corner of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the size or spacing of metal layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size or spacing of metal layers in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Regarding claim 10, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses the semiconductor device according to claim 1.
MINAMIKAWA fails to explicitly disclose a device, wherein a mass concentration of carbon atoms on an uppermost surface of the semiconductor device out of surfaces of the semiconductor device is lower than four times a mass concentration of carbon atoms on a side surface of the metal layer.
FUJI discloses a device, wherein a mass concentration of carbon atoms on an uppermost surface of the semiconductor device out of surfaces of the semiconductor device is lower than four times a mass concentration of carbon atoms on a side surface of the metal layer (the carbon concentration of A which forms the top surface of the device 1 shown as LC is less than the carbon concentration of portion B which is part of 11 on the side surface, see fig 6-7, para 184-186).
MINAMIKAWA and FUJI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the curved step corner of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the curved step corner of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the size or spacing of metal layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size or spacing of metal layers in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Regarding claim 11, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses the semiconductor device according to claim 1.
MINAMIKAWA fails to explicitly disclose a device, wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer, in the plan view of the semiconductor layer, and 
a mass concentration of carbon atoms on a surface of the curved step portion is lower than 18%.
FUJI discloses a device, wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer, in the plan view of the semiconductor layer (the side surface of 1 includes a curved step 15, see fig 5D, para 183), and 
a mass concentration of carbon atoms on a surface of the curved step portion is lower than 18% (the carbon concentration of A which forms the top surface of the device 1 shown as LC is less than the carbon concentration of portion B which is part of 11 on the side surface, see fig 6-7, para 184-186).
MINAMIKAWA and FUJI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the curved step corner of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the curved step corner of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the size or spacing of metal layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size or spacing of metal layers in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Regarding claim 12, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses the semiconductor device according to claim 1.
MINAMIKAWA fails to explicitly disclose a device, 
wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer, in the plan view of the semiconductor layer, and 
a mass concentration of carbon atoms on a surface of the curved step portion is lower than four times a mass concentration of carbon atoms on the side surface of the metal layer.
FUJI discloses a device, wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer, in the plan view of the semiconductor layer (the side surface of 1 includes a curved step 15, see fig 5D, para 183), and 
a mass concentration of carbon atoms on a surface of the curved step portion is lower than four times a mass concentration of carbon atoms on the side surface of the metal layer (the carbon concentration of A which forms the top surface of the device 1 shown as LC is less than the carbon concentration of portion B which is part of 11 on the side surface, see fig 6-7, para 184-186).
MINAMIKAWA and FUJI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the curved step corner of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the curved step corner of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the size or spacing of metal layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size or spacing of metal layers in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAMIKAWA (US 20200295128), KOJIMA (US 20210074844) and ABURAKAWA (US 20200135406) in view of KITAO (US 20150357424).
Regarding claim 7, as best as the examiner is able to ascertain the claimed invention, MINAMIKAWA discloses the semiconductor device according to claim 1.
MINAMIKAWA fails to explicitly disclose a device, wherein a highest position of the formation is at a height of at most 10 microns above an outer edge of the semiconductor layer in the plan view of the semiconductor layer, the formation being physically connected to the metal layer.
KITAO discloses a device, wherein a highest position of the formation is at a height of at most 10 microns above an outer edge of the semiconductor layer in the plan view of the semiconductor layer (the thickness of SE1 and therefore its height above the semiconductor layer SUB can be less than 6 microns, see fig 3, para 43), the formation being physically connected to the metal layer (SE1 is connected to MF by SUB, see fig 3).
MINAMIKAWA and KITAO are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MINAMIKAWA with the electrode size of KITAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MINAMIKAWA with the electrode size of KITAO in order to relieve substrate warping (see KITAO para 44).
Additionally, parameters such as the size or spacing of metal layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size or spacing of metal layers in the device of MINAMIKAWA in order to improve the breakdown voltage (see MINAMIKAWA para 50).
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.  All of the arguments are directed towards references not relied upon in the current rejection.  The examiner again notes that the “metal formation” the applicant is trying to claim is not present in the final state of the device since this formation is an unwanted consequence of the etching process and the point of the applicant’s invention is to reduce or eliminate it.  The examiner suggests that the applicant should claim the method of making the device instead of the device, since this would allow them to claim an intermediate step wherein the contamination is present and it is then eliminated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811